   Case 1:20-mj-00138-MSN Document 4 Filed 04/14/20 Page 1 of 5 PageID# 5



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 UNITED STATES OF AMERICA                             )
                                                      )
                v.                                    )    Case No. 1:20-MJ-138
                                                      )
 STEPHANIE NICOLE WALLACE,                            )
                                                      )
                Defendant.                            )
                                                      )

                            AFFIDAVIT IN SUPPORT OF A
                       CRIMINAL INFORMATION AND SUMMONS

       I, Nefertiti Berhane, being duly sworn, state the following:

       1.      I am a Special Agent with the U.S. Department of Interior’s Office (DOI) of the

Inspector General (OIG), in Herndon, Virginia. I have been employed with the OIG as a special

agent for over three years. I completed my basic training at the Federal Law Enforcement Training

Center in August 2016, and I have continued to receive specialized training since that time. In this

role, I have conducted numerous criminal and administrative investigations.

       2.      This affidavit is submitted in support of a criminal complaint and summons for

STEPHANIE NICOLE WALLACE, who embezzled, stole, purloined, or converted to her use

money of the United States, or a department or agency thereof, in violation of Title 18, United

States Code, Section 641, by using a government charge card issued by the National Park Service

(NPS) to pay her children’s private school tuition.

       3.      The facts and information contained in this affidavit are based upon my training

and experience, personal knowledge, and observations during the course of this investigation, as

well as the observations of other agents involved in this investigation. This affidavit contains




                                                 1
   Case 1:20-mj-00138-MSN Document 4 Filed 04/14/20 Page 2 of 5 PageID# 6



information necessary to support probable cause, and it is not intended to include each and every

fact and matter observed by me or known to the government.

                                          PROBABLE CAUSE

       4.      At all times relevant herein, WALLACE was a budget analyst for the National Mall

and Memorial Parks division of the NPS, a subdivision of the DOI. WALLACE’s duties as a

budget analyst included working with the permit office at the National Mall, tracking the status of

their budget, assisting employees with budgeting their travel, and managing the utility bills for the

National Mall and Memorial Parks.

       5.      In particular, WALLACE was in charge of submitting the National Mall and

Memorial Park’s electricity bill for payment each month by submitting invoices from the Potomac

Electric Power Company (PEPCO) through DOI’s Financial and Business Management System

(FBMS). FBMS is an enterprise business management program used by the DOI to, among other

things, track and pay invoices.

       6.      While WALLACE was responsible for submitting invoices for payment, she was

not authorized to pay PEPCO invoices directly. She did not have a government credit card to pay

utility bills and she was not authorized to use any government card to pay invoices. She was

required to process all invoices through FBMS.

       7.      In spite of this, on or about December 10, 2018, WALLACE claimed that she was

authorized to pay the December PEPCO bill with another employee’s government credit card. That

other employee, Employee-1, held a government purchase card to make purchases for Employee-

1’s office. WALLACE told Employee-1 that her supervisor had authorized her to use the purchase

card to pay the PEPCO bill. Employee-1, believing WALLACE, gave WALLACE the purchase

card number. In fact, WALLACE’s supervisor had not authorized WALLACE to pay the PEPCO



                                                 2
    Case 1:20-mj-00138-MSN Document 4 Filed 04/14/20 Page 3 of 5 PageID# 7



bill with a credit card, and the PEPCO invoice at issue was processed through the FBMS system

and paid in February of 2019.

       8.     On or about December 10, 2018, WALLACE logged into an online system to pay

her children’s school tuition from her home in Woodbridge, Virginia, within the Eastern District

of Virginia. WALLACE manually entered Employee-1’s name and government credit card

information and made an $8,328.24 tuition payment.1

       9.     WALLACE received a confirmation email from the online processing company on

or about December 11, 2018, confirming that she had made an $8,328.24 tuition payment made

on December 10, 2018. The confirmation email explicitly stated that Employee-1 was the

accountholder for the credit card payment.

       10.    Employee-1 did not notice that WALLACE had misused her card until on or about

June 20, 2018, when she was reconciling her government purchase card statements and discovered

three charges from the online processing company on her December 2018 statement. Employee-1

called the number associated with the charge on her statement and discovered that the payment

was made to a vendor used to process tuition payments and that the payment submitted had been

used to pay the tuition for WALLACE’s children.

       11.    On the same day, Employee-1 received an email from the processing company that

included an attachment showing that $8,328.24 in payments had been made using her government

purchase card to a school in Woodbridge and that the payments were associated with WALLACE’s

payment plan for her children.




1
 During the fall of 2018, WALLACE had fallen behind in her monthly payments for her children’s
private school. WALLACE’s payment history revealed that tuition payments were withdrawn
automatically from her bank account each month. However, in October, November, and December
of 2018, WALLACE’s automatic withdrawals were rejected due to insufficient funds.
                                               3
   Case 1:20-mj-00138-MSN Document 4 Filed 04/14/20 Page 4 of 5 PageID# 8



       12.    Employee-1 confronted WALLACE about the charge. WALLACE denied that she

had paid her children’s tuition with Employee-1’s card and promised to provide Employee-1

documentation evidencing that the payments were made to PEPCO.

       13.    WALLACE later provided Employee-1 with a fabricated NPS invoice coversheet

evidencing that she had paid $8,328.24 to PEPCO on December 10, 2018. However, this

coversheet did not match the actual PEPCO invoice for December of 2018, and WALLACE later

admitted that she had fabricated the coversheet. WALLACE’s supervisor also confirmed that

WALLACE did not submit this coversheet for payment. WALLACE’s supervisor also confirmed

that the PEPCO bill WALLACE had provided was paid in full on February 1, 2019, and provided

the true corresponding invoice coversheet.

       14.    On July 2, 2019, I interviewed WALLACE along with Special Agent Rene Olivas.

During this interview, WALLACE admitted to using Employee-1’s government charge card for

the tuition payment. WALLACE initially claimed that she had made a mistake, but after she was

encouraged to be truthful with law enforcement, WALLACE stated that she had paid her children’s

tuition using Employee-1’s government purchase card from her home in Woodbridge, Virginia.

WALLACE confirmed that the payment plan number associated with these charges was her

account number with the private school her children attended.




                                               4
Case 1:20-mj-00138-MSN Document 4 Filed 04/14/20 Page 5 of 5 PageID# 9




                                                                                      b.fbEa
                                                                                      Fl:,CY
                                                                                  :.1"E E;
                                                                                  E>99=                   ,Q-!
                                                                                      Y.o-LcoE
                                                                                      (r?Y6                                                 o
                                                                                      gtr-9-,
                                                                                      o=99.=                                                o
                                                                                      ",EC)c
                                                                                      nzE,5=
                                                                                      Ac.qr-:o
                                                                                                                                            t
                                                                                  ='!h1De
                                                                                  *2-..==                                       -c                                                  M
                                                                                  E=8.9
                                                                                  C- E                    .=     >r   c)                                                            (
                                                                                   -iEoaE
                                                                                  ':.===.4                                                <6                                        o
                                                                         ztr-c-EB.
                                                                         ,r\!i.ia,6                                             A    .2
                                                                                                                                                                                    N
                                                                         0a-E9-;
                                                                         =e.:+,E                                                     Z a)
                                                                         =.Eaoa>.*                                                                                                  F.n
                                                                                                                                                              R
                                                                         ZE*Ef]:,
                                                                         ()           '=                  il)    i,
                                                                                               -                      =
                                                                                                                                                            .1 3                    /
                                                                                                                                                                                     a
                                                                         r/_.=E-ro                                                                    +\-'          )               q.
                                                                                       #E >
                                                                                      '6F8594                    E;                                   Jg:.o-.      <_)
                                                                                       ilr
                                                                                      E6=.!!a

                                                                                                          E E =
                                                                                                           7'O_o
                                                                                                                            9
                                                                                                                                                5 i *o 'd               d
                                                                                                                                                                                        d
                                                                                                                                                                                        *
                                                                                                                                                                                                    c-
                                                                                                                                                                                                    (.r,
                                                                                                                                                                                                    T
                                                                                      ==2-o-th
                                                                                                                                                                        ,J
                                                                                       =->re
                                                                                      Ie33ii6
                                                                                      a=.=*E(.)
                                                                                       d-
                                                                                      .oEov)9!t
                                                                                                                            €
                                                                                                                                                i ''-no/
                                                                                                                                                d c-(o t            {
                                                                                                                                                                              --t
                                                                                                                                                                             r:l
                                                                                                                                                                             :1             I
                                                                                                                                                                                                    :
                                                                                                                                                                                                    t)-
                                                                                                                                                                                                    P
                                                                                                                                                .,7
                                                                                                                                                  lv r
                                                                                               2.i'E'oS                                                                                  o
                                                                                               tr,,.oEa
                                                                                      ..8?S;E
                                                                                           i2'=
                                                                                               OLIJ.=G
                                                                                                                                                     .)<
                                                                                                                                                                        /,              r.li(
                                                                                               €;ze=
                                                                                                   =<e:
                                                                                                                 Y    -C,
                                                                                                                                                :5.ii.^    d
                                                                                                                                                          tr,      L)
                                                                                                                                                                        7
                                                                                                                                                                                      {
                                                                                                                                                                                      o
                                                                                                                                                                                     <)
                                                                                                                                                                                                      I?
                                                                                                                                                 11, d aj
                                                                                                                                                .F5d ,f             Q9
                                                                                                                                                                             "{
                                                                                                                                                                                        it
                                                                                                                                                                                                p
                                                                                                                                                                                                      ,Y
